DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Response to Amendment
The amendment filed 03/18/2021 has been entered. Claim 2 is canceled and claims 1 and 3-11 remain pending and are the claims examined below. 
Claim Interpretation
Claims 1 and 3-11 are directed towards an apparatus (i.e., three-dimensional structure forming apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).
Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 706.03(k).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over TOCHIMOTO et al. (US 2002/0167101; of record) in view of MAEKAWA et al. (US 2004/0175451; of record) and further in view of NAPADENSKY (US 2015/0210010; of record).
As to claim 1: TOCHIMOTO discloses a three-dimensional object molding apparatus for producing a three-dimensional molded product by jetting materials to form each layer and stacking such layers in succession ([0014]) reading on the claimed three-dimensional structure forming apparatus adapted for forming a three-dimensional structure by laminating layers with ink. TOCHIMOTO further discloses using colored surface resins as surface materials for use in coloring the surface side of a 3D molded product and an uncolored resin as an interior material for use in molding the interior of the product which is invisible to the outside ([0052]) reading on the claimed three-dimensional structure including a shaped article and a colored portion that colors a surface of the shaped article. 
Additionally, TOCHIMOTO discloses a 3D object molding apparatus comprising a computer, a drive control unit, an XY-directional driving unit, a nozzle head (i.e., recording device), tank unit, and a stage ([0138]; [0139]; FIG. 14). TOCHIMOTO discloses the nozzle head being fixed to the bottom of the XY-directional driving unit and integrally movable with the XY-directional unit in the XY plane; and the nozzle head including as many injection nozzles as the tanks in the tank unit, where the injection nozzles are to jet small droplets of inks or resins in an ink system onto the stage ([0142]). Hence, TOCHIMOTO reads on the claimed recording device that performs laminating by discharging the ink while scanning in a main scanning direction. 
Moreover, TOCHIMOTO discloses the nozzle head 35 including injection nozzles 35a to 35d which are coloring nozzles to jet different color inks prepared for the coloring of a 3D molded product, 
Annotated FIG. 14 from TOCHIMOTO’s disclosure, presented below, also illustrates the claimed first nozzle row group and the second nozzle row group disposed in a same position in a sub-scanning direction which is a direction orthogonal to the main scanning direction in a horizontal direction. 

    PNG
    media_image1.png
    716
    578
    media_image1.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ejection heads being disposed such that they are on each side of a ultraviolet ray irradiator (i.e., wherein the first nozzle row group and the second nozzle row group are disposed in different positions in the main scanning direction) taught by MAEKAWA into TOCHIMOTO. Doing so is combining prior art elements according to know methods for the predictable result of forming a three dimensional object with the added benefit of the configuration taught by MAEKAWA allowing for the dimensional stability of the mold to be enhanced, yielding high speed laminating molding ([0058]), as recognized by MAEKAWA.  
TOCHIMOTO discloses a controller which, in forming each layer of the three-dimensional molded product, causes the first nozzle to jet the first material in molding the interior of the layer and the second nozzle to jet the second material in molding a surface of the layer ([0015]); and jets of inks or 
Though, TOCHIMOTO modified thus far does not explicitly disclose the claimed controller being adapted to switch between a first operation mode and a second operation mode, wherein the shaping is performed merely using the shaping nozzle row based on a shape data in the first operation mode, and the shaping in which a colored region is formed on the surface of the shaped article is performed by using the plurality of different shaping inks discharged by the shaping nozzle row and the plurality of different coloring inks discharged by the coloring nozzle row in the second operation mode, and the controller controls to perform the shaping by merely using the first nozzle row group in the first operation mode. 
However, NAPADENSKY teaches a solid freeform fabrication apparatus using a plurality of materials ([0002]; [0159]; [0160]), where solid freeform fabrication entails laminated object manufacturing ([0005]). NAPADENSKY also teaches a composite material having colors that differ throughout the composite material depending on relative amounts and spatial dispensing of a number of different colored materials ([0190]). NAPADENSKY teaches the system having several modes of operation depending on the number of different materials which are to be used ([0155]). NAPADENSKY discloses a first operation mode where all the dispensing heads of the system are operational throughout a building scan cycle in each location of the layer ([0155]) and a second operation mode where one or more dispensing heads of the system are not operative during at least a part of the building scan cycle of the layer ([0157]). Furthermore, NAPADENSKY teaches the system comprising a solid freeform fabrication apparatus having a control unit which is operative to dynamically change the operation mode by selecting a different operation mode from the plurality of operation modes ([0062]).

As to claim 3: TOCHIMOTO, MAEKAWA and NAPADENSKY remain as applied above. TOCHIMOTO discloses it being possible to use thermosetting resins (i.e., photocurable ink) which requires an energy line irradiation device (i.e., curing light source) to cure the resins ([0066]). Thus, while the device disclosed in TOCHIMOTO uses thermoplastic resins and avoids the need of an energy line irradiation, TOCHIMOTO discloses the claimed shaping ink for shaping the shaped article and the coloring ink for forming the colored portion being photo curable ink and the recording device further comprising a curing light source for curing the photo curable ink. Moreover, the combination of TOCHIMOTO and NAPADENSKY discussed above in the rejection of claim 1, includes ultraviolet ray irradiation devices for curing the material (see [0171] and FIG. 1a – radiation source 26 of NAPADENSKY).
As to claim 4: TOCHIMOTO, MAEKAWA and NAPADENSKY remain as applied above and therefore read on the claimed shaping ink for shaping the shaped article and the coloring ink for forming the colored portion are photo curable ink, and the recording device further comprises a curing light source for curing the photo curable ink (see the rejection of claim 3). 
As to claim 5: TOCHIMOTO, MAEKAWA and NAPADENSKY remain as applied above and therefore read on the claimed curing light source being disposed as sandwiched between the first nozzle row group and the second nozzle row group in the main scanning direction (see the rejection of claim 1; see FIG. 6 of MAEKAWA).
As to claim 6: TOCHIMOTO, MAEKAWA and NAPADENSKY remain as applied above and therefore read on the claimed curing light source being disposed as sandwiched between the first nozzle row group and the second nozzle row group in the main scanning direction (see the rejection of claim 1; see FIG. 6 of MAEKAWA). 
As to claim 9: TOCHIMOTO, MAEKAWA and NAPADENSKY remain as applied above. TOCHIMOTO further discloses the injection nozzle 36b being a nozzle to jet a supporting part resin ([0142]) reading on the claimed first nozzle row group further comprising a support ink nozzle row for discharging a support material ink that supports the three-dimensional structure during shaping. 
As to claim 10: TOCHIMOTO, MAEKAWA and NAPADENSKY remain as applied above. TOCHIMOTO further discloses the claimed first nozzle row group further comprising a white ink nozzle row for discharging a white ink ([0143]). 
As to claim 11: TOCHIMOTO, MAEKAWA and NAPADENSKY remain as applied above. TOCHIMOTO further discloses the claimed second nozzle row group further comprising a clear ink nozzle row for discharging clear ink ([0063]; [0064]; [0171]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over TOCHIMOTO et al. (US 2002/0167101) in view of MAEKAWA et al. (US 2004/0175451) and further in view of NAPADENSKY (US 2015/0210010) and NECKERS et al. (US 6,200,646). TOCHIMOTO, MAEKAWA and NAPADENSKY teach the subject matter of claim 3 and claim 4 above under 35 USC 103. 
As to claim 7: TOCHIMOTO, MAEKAWA, NAPADENSKY remain as applied above. TOCHIMOTO, modified thus far, reads on the claimed curing light source being configured to include a plurality of curing light sources disposed in the main scanning direction (see the rejection of claim 1; see FIG. 1a – radiation sources 26 of NAPADENSKY), but is silent to the claimed plurality of curing light sources having different irradiation intensity.
However, NEKCERS teaches creating three dimensional bodies, colored bodies, or a combination of these using photopolymers (abstract). NECKERS further teaches selectively exposing a single-layer volume of a composition to different wavelengths and/or different intensities of actinic radiation (claim 1). It would have been prima facie obvious to incorporate the different radiation intensities taught by NEKCERS into TOCHIMOTO modified thus far. NECKERS recognizes doing so to be beneficial as is allows the three dimensional object being formed having desired properties (claim 1). 
As to claim 8: TOCHIMOTO, MAEKAWA, NAPADENSKY and NECKERS remain as applied above and therefore read on the claimed curing light source being configured to include a plurality of curing light sources having a different irradiation intensity disposed in the main scanning direction (see the rejection of claim 7). 
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. Applicant argues that NAPDENSKY does not teach the concept that in the claimed invention, when it is not necessary to form a colored region, i.e., only a shaped region with no colored layer formed on the shaped article which is made just to be checked whether the dimension or shape is appropriately carried out, shaping operation can be performed in a very short time with a very short scanning stroke (see page 6, paragraph 2 of the arguments/remarks filed 03/18/2021). Applicant states that the claimed invention can carry out this concept because of the arrangement of differently positioned shaping nozzle row (only for shaping and no coloring ink) and coloring nozzle row (coloring ink) that is . 
Moreover, Applicant argues that NAPADESNKY, TOCHIMOTO and MAEKAWA do not read on the claimed inventive concept: the user can selectively switch between the first operation mode and the second operation mode, wherein switching between “the shaping is performed by merely using the shaping nozzle row based on a shape data”  and “the shaping is performed by using both the shaping nozzle row and the coloring nozzle row” can be selectively input and the shape of the outer shape of the 3D structure greatly participates in the formation of the colored portion (see page 7, paragraph 3 of the arguments/remarks filed 03/18/2021). 
The Examiner respectfully disagrees. The Examiner identified in the rejections above, the way in which TOCHIMOTO, MAEKAWA and NAPADENSKY meet the structure of the apparatus claims; specifically, a differently positioned shaping nozzle row and coloring nozzle row, a structure of which was determined to be capable of performing the intended use of the controller. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, as established above in the rejection of claim 1, TOCHIMOTO, modified by MAEKAWA and NAPADENSKY, teach the claimed controller configured to control a discharge of the ink of the shaping nozzle row and the coloring nozzle row and a movement of the recording device in the main scanning direction and therefore capable of performing the intended use recitation “the controller adapted to switch between a first operation mode and a second operation mode, wherein the shaping is performed merely using the shaping nozzle row based on a shape data in the first operation mode, and the shaping in which a colored region is formed on the surface of the shaped article is performed by using the plurality of different shaping inks discharged by the shaping nozzle row and the plurality of 
Apparatus claims cover what a device is, not what a device does. It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743